489 F.3d 969
Carla FREEMAN, Petitioner-Appellant,v.Alberto R. GONZALES, Attorney General, Respondent-Appellee.
No. 04-35797.
United States Court of Appeals, Ninth Circuit.
May 29, 2007.

Brent W. Renison, Tonkon Torp, LLP, Portland, OR, for Petitioner-Appellant.
Donald E. Keener, Carl H. McIntyre, Jr., Francis W. Fraser, U.S. Department of Justice Civil Div./Office of Immigration Lit., Washington, DC, for Respondent-Appellee.
D.C. No. CV-04-00666-PA, District of Oregon, Portland.
Before RAYMOND C. FISHER, RONALD M. GOULD and CARLOS T. BEA, Circuit Judges.

ORDER

1
For the reasons stated in the order denying Freeman's petition for a writ of mandamus in case number 06-75539, we DENY Freeman's motion for an order to show cause why respondent William McNamee should not be sanctioned for contempt, filed on November 22, 2006.